Citation Nr: 0407589	
Decision Date: 03/24/04    Archive Date: 04/01/04

DOCKET NO.  99-08 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial disability rating higher than 
20 percent for post operative adhesive capsulitis of the 
right (dominant) shoulder.

2.  Entitlement to an initial disability rating higher than 
20 percent for a chronic lumbar strain with degenerative disc 
disease.

3.  Entitlement to an initial disability rating higher than 
10 percent for a status post cervical spine fracture with 
chronic cervical strain.

4.  Entitlement to an initial rating higher than 10 percent 
for right ankle arthralgia status post multiple sprains.

5.  Entitlement to an initial rating higher than 10 percent 
for extension tendonitis of the right wrist with arthralgia.

6.  Entitlement to service connection for ingrown toenails.

7.  Entitlement to service connection for residuals of a root 
canal.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from July 1988 to April 1998.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of December 1998 and later 
by the Department of Veterans Affairs (VA)  Regional Office 
(RO) in Oakland, California.   

The Board notes that the appeal for higher evaluations arises 
from the initial rating decision which established service 
connection for the disabilities and assigned the initial 
disability evaluations.  Therefore, the entire rating period 
is to be considered, including the possibility of staged 
ratings (i.e., separate ratings for separate periods of time) 
based on the facts found.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  The issues have been characterized 
accordingly.

The Board notes that the two service connection issues listed 
above were denied as being not well-grounded.  The veteran 
addressed these issues in his notice of disagreement of 
January 1999, and they were listed as issues in the statement 
of the case of March 1999.  The veteran perfected an appeal 
with respect to those issues when he addressed them in his 
substantive appeal statement of April 1999.  However, the 
issues were not mentioned during the hearing held in July 
1999, and were not thereafter addressed in any rating action 
or supplemental statement of the case.  There is no written 
documentation that the veteran has withdrawn those issues.  
The Board finds that additional procedural development is 
required with respect to those issues and, therefore, they 
are the subject of a remand order located at the end of this 
decision.

In addition, the Board finds that additional development is 
required with respect to the claim for a higher rating for a 
chronic lumbar strain with degenerative disc disease and the 
claim for a higher rating for a status post cervical spine 
fracture with chronic cervical strain.  In this regard, the 
Board notes that new rating criteria pertinent to those 
disabilities have gone into effect, but has not yet been 
applied by the RO.  Accordingly, those issues are also the 
subject of the remand order.


FINDINGS OF FACT

1.  The post operative adhesive capsulitis of the right 
(dominant) shoulder has not resulted in limitation of motion 
of the arm to less than shoulder level or frequent episodes 
of dislocation with guarding of all arm movements.   

2.  The veteran's right ankle arthralgia status post multiple 
sprains has resulted in no more than moderate limitation of 
dorsiflexion of the ankle.

3.  The extension tendonitis of the right wrist with 
arthralgia is not productive of ankylosis.





CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating higher than 
20 percent for post operative adhesive capsulitis of the 
right (dominant) shoulder are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5201, 5202 (2003).

2.  The criteria for an initial disability rating higher than 
10 percent for right ankle arthralgia status post multiple 
sprains are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 
(2003).

3.  The criteria for an initial disability rating higher than 
10 percent for extension tendonitis of the right wrist with 
arthralgia are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5214, 
5215 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duty to Assist

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the claimant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

With respect to the claims for higher ratings for the right 
shoulder, right ankle and right wrist, the Board finds that 
the VA's duties under the law and recently revised 
implementing regulations have been fulfilled.  The veteran 
was provided adequate notice as to the evidence needed to 
substantiate his claims.  The Board concludes the discussions 
in the rating decision, the statement of the case (SOC), the 
supplemental statements of the case (SSOCs) and letters sent 
to the veteran informed him of the information and evidence 
needed to substantiate the claims and complied with the VA's 
notification requirements.  The SOC and SSOCs included 
summaries of the evidence which had been obtained and 
considered.  The SOC and SSOCs also included the requirements 
which must be met to establish increased ratings.  Other 
communications, such as a letter from the RO dated in May 
2003, provided the veteran with a specific explanation of the 
type of evidence necessary to substantiate his claims, as 
well as an explanation of what evidence was to be provided by 
him and what evidence the VA would attempt to obtain on his 
behalf.  See generally Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
veteran has had a hearing.  All available relevant evidence 
identified by the veteran was obtained and considered.  The 
claims file contains his service medical records and his VA 
medical treatment records.  The veteran has been afforded 
disability evaluation examinations by the VA.  The Board does 
not know of any additional relevant evidence which has not 
been obtained.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the veteran's 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  

The Board has noted that in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. Jan. 13, 2004) the United States Court of 
Appeals for Veterans Claims (Court) held that a VCAA notice 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim."  
In the present case, however, the veteran's claims were 
initially adjudicated prior to the passage of the VCAA.  
Thus, providing such notice prior to the adjudication of the 
claim was not possible.  In the circumstances of this case, 
another remand to have the RO take additional action under 
the new Act and implementing regulations would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on the VA with no benefit flowing 
to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on the VA with no benefit flowing 
to the veteran are to be avoided).  The VA has satisfied its 
obligation to notify and assist the veteran in this case.  
Further development and further expending of the VA's 
resources is not warranted.  

I.  Entitlement To An Initial Disability Rating Higher Than 
20 Percent For Post Operative Adhesive Capsulitis Of The 
Right (Dominant) Shoulder.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991).  Separate diagnostic codes identify the 
various disabilities.  The assignment of a particular 
diagnostic code is dependent on the facts of a particular 
case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  In 
reviewing the claim for a higher rating, the Board must 
consider which diagnostic code or codes are most appropriate 
for application in the veteran's case and provide an 
explanation for the conclusion.  See Tedeschi v. Brown, 7 
Vet. App. 411, 414 (1995).  

The RO has rated the veteran's right (major) shoulder 
disorder under Diagnostic Code 5201, which provides that a 20 
percent rating may be granted if there is limitation of 
motion of the arm to shoulder level.  If there is limitation 
of motion midway between the side and shoulder level, a 30 
percent rating is warranted if the disorder affects the major 
extremity, and a 20 percent rating is warranted if the 
disorder affects the minor extremity.  If there is limitation 
of the motion of the arm to 25 degrees from the side, a 40 
percent rating is warranted for the major extremity, or a 30 
percent rating is warranted for the minor extremity.  

Alternatively, the disorder may be rated under Diagnostic 
Code 5202, which provides that a 20 percent rating may be 
granted if there is recurrent dislocation at the 
scapulohumeral joint with infrequent episodes and guarding of 
arm movement only at the shoulder level.  A 30 percent is 
warranted if the major extremity has recurrent dislocation 
with frequent episodes and guarding of all arm movements.  A 
50 percent rating is warranted if there is fibrous union of 
the humerus.  A 60 percent rating is warranted if there is 
nonunion of the humerus.  An 80 percent rating is warranted 
for loss of the head of the humerus of the major extremity.

The Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 
must be considered when assigning an evaluation for 
degenerative or traumatic arthritis. VAOPGCPREC 9-98.  The 
rating for an orthopedic disorder should reflect any 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  The factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  38 C.F.R. § 4.45.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimal 
compensable rating for the joint.  38 C.F.R. § 4.59.

The veteran filed a claim for service connection for a right 
shoulder condition in April 1998.  His service medical 
records show that he sustained an injury to the right 
shoulder in February 1996 diagnosed as right 
acromioclavicular separation.  He also had subsequent 
injuries including rotator cuff tears.  The report of a 
disability evaluation examination conducted by the VA in June 
1998 shows that the veteran gave a history of slipping on a 
ladder and straining his right shoulder when he grabbed the 
ladder.  He said that since then he had a diminished range of 
motion and pain.  He had not had surgery, and there was no 
history of effusions.  On physical examination, the right 
shoulder felt cool without effusion.  Flexion was from 0 to 
120 degrees, abduction was from 0 to 110 degrees, internal 
rotation was to 70 degrees, and internal rotation was to 80 
degrees.  The veteran complained of pain in the right 
shoulder, but there was no impingement, erythema or effusion.  
The sub deltoid bursa was nontender, as was the rotator cuff.  
The pertinent impression was right shoulder adhesive 
capsulitis.  The report of an X-ray of the right shoulder 
performed in connection with the examination shows that there 
was no degenerative joint disease.  The impression was 
negative right shoulder.  

In a decision of December 1998, the RO granted service 
connection for adhesive capsulitis of the right (major) 
shoulder, and assigned a 10 percent disability rating.  The 
RO later increased the initial rating to 20 percent.  

A record from Kaiser-Permanente dated in February 1998 shows 
that the veteran was treated for mild right shoulder 
impingement syndrome with associated biceps tendonitis.  

A record from a chiropractic clinic dated in January 1999 
shows that the veteran's history included sustaining injuries 
to the right shoulder in 1996 when he was climbing out of a 
submarine and slipped and held on with his right arm.  His 
subjective complaints included increased pain on adduction of 
the right arm.  

Records from the Sutter North Medical Center show that the 
veteran was seen in April 1999 for an orthopedic consultation 
regarding his right shoulder.  On examination, his right 
shoulder had a limited range of motion compared to the left.  
He had pain with cross body adduction to neutral.  He could 
abduct actively to about 60 to 70 degrees, passively to about 
90 or 95 degrees.  Forward elevation was active to about 110 
degrees, and passive to about 130 degrees with pain.  There 
was 3+ tenderness over the acromioclavicular joint.  Rotator 
cuff strength was 5-/5 with pain.  X-rays of the right 
shoulder showed a flare-type of enlargement at the distal 
clavicle with a mild subacromial enlargement there, but no 
significant subacromial joint space narrowing and no other 
bony abnormalities.  The assessment was right shoulder 
impingement syndrome with adhesive capsulitis, possibly a 
component of post-traumatic arthritis of the right AC joint.  

A pre-operative report dated in June 1999 shows that the 
veteran said that his main problem was reaching above the 
shoulder level, particularly when carrying a heavy object, 
and also reaching behind himself to tuck in a shirt.  He also 
said that he could not throw.  An operation report dated in 
June 1999 shows that the veteran underwent a right shoulder 
arthroscopy with glen humeral and subacromial debridement, 
subacromial decompression, and open distal clavicle excision.  
The findings included an intact rotator cuff, synovial 
hypertrophy in the glenohumeral joint, mild arthritis in the 
glenoid surface, subacromial bursitis, acromioclavicular 
arthritis, and a downward curved acromion.  A record dated a 
week later shows that the veteran was doing well.  A record 
dated in July 1999 shows that the veteran had been attending 
physical therapy and was progressing well.  He reported that 
he was pleased with his progress.  He still had a little bit 
of catching in the shoulder, but that was improving.  His 
main difficulty was when he tried to reach his arm across his 
body or behind himself.  He was having an easier time getting 
his arm elevated, although there was a painful arc from about 
110 to 130 degrees of elevation.  On examination, he was able 
to actively elevate it 150 degrees in spite of that small 
painful arc.  The assessment was doing well 6-7 weeks status 
post right shoulder arthroscopic debridement and open distal 
clavicle excision.  

During a hearing held in July 1999, the veteran testified 
regarding the severity of the right shoulder disorder.  He 
said that the right shoulder had very limited strength and 
range of motion.  He reported that movement of the arm across 
his chest was limited by pain.  He said that when moving his 
arm straight up it began to hurt after 90 degrees.  He said 
that he could raise it higher depending on how much pain he 
wanted to endure.  The veteran also reported that he had 
undergone surgery on the shoulder.  

A letter dated in September 1999 from a County Personnel 
Department shows that the veteran was medically disqualified 
from a position of volunteer firefighter due to his history 
of recurrent lumbar strain, recurrent ankle sprains, wrist 
sprain, elbow surgery, and shoulder pain. 

The report of illness or physical disability prepared in 
connection with an unemployment benefits claim in October 
1999 shows that the veteran was unable to lift heavy objects 
with his right arm.  He reportedly was experiencing a slow 
recovery from surgery.  

The veteran was afforded a VA joints examination in October 
1999.  The report shows that the veteran reported that since 
his shoulder surgery, he had been on physical therapy with no 
heavy lifting or extreme ranges of motion.  He said that his 
daily pain had decreased significantly, but he had no 
improvement in his range of motion or strength.  He stated 
that the pain was with any movement.  On examination, the 
right shoulder had a fresh surgical scar 8 centimeters in 
length.  It was mildly tender around the incision.  There was 
crepitus with passive range of motion and tenderness over the 
subacromial bursa.  The range of motion was flexion to 50 
degrees with pain, extension to 15 degrees with pain.  
Adduction was to 20 degrees and abduction was to 50 degrees.  
External rotation was to 45 degrees and internal rotation was 
to 35 degrees.  The assessment was status post right shoulder 
arthroscopy and resection of his distal clavicle secondary to 
impingement with debridement and no rotator cuff tear noted.  
With regard to functional impairment due to pain, fluctuation 
of symptoms or loss of normal excursion, strength, speed, 
coordination or endurance, the examiner estimated that the 
veteran would meet a 15 percent Deluca factor.  

The report of a joints examination conducted by the VA in May 
2002 shows that the examiner reviewed the history of the 
right shoulder disorder.  The veteran reported that he still 
had pain in the shoulder.  He also had problems with using 
his shoulder for activities such as pulling the seat belt 
across in front of him in order to buckle it.  He also said 
that repetitive motions, such as scooping powdered concrete, 
caused increased pain in the shoulder.  On examination, there 
was an 8 centimeter scar over the right AC joint which was 
nontender, adherent, and slightly depressed.  The range of 
motion of the shoulder was reduced.  Forward flexion was to 
150 degrees, abduction was to 140 degrees, internal rotation 
was to 45 degrees, external rotation was to 85 degrees, and 
abduction was to 90 degrees.  Impingement sign was positive 
in the right shoulder.  The pertinent assessment was adhesive 
capsulitis of the right shoulder.  The examiner indicated 
that with regard to specific questions as to functional 
impairment due to pain and fluctuation of symptoms, loss of 
joint excursion, strength, speed, coordination and endurance, 
the examiner stated that there was a 10 percent worsening of 
the symptoms of the right dominant shoulder adhesive 
capsulitis due to the Deluca factors.  

After reviewing all of the pertinent evidence, the Board 
finds that the post operative adhesive capsulitis of the 
right (dominant) shoulder has not resulted in limitation of 
motion of the arm to less than shoulder level or frequent 
episodes of dislocation with guarding of all arm movements.  
Such findings are generally not contained in any of the 
evidence which is of record.  Although the VA examination in 
October 1999 showed significantly reduced ranges of motion in 
the shoulder (such as flexion limited to 50 degrees) those 
findings were not consistent with the findings contained in 
the treatment records from approximately the same time period 
such as the treatment record dated in July 1999 which shows 
that he was having an easier time getting his arm elevated 
after surgery, and could elevate to 150 degrees.  The Board 
is of the opinion that the actual treatment records have a 
greater degree of reliability than the findings on the 
examination conducted for the purpose of determining the 
level of monetary benefits.  In addition, although there is 
pain on motion which results in some additional impairment, 
the Board concludes that the current 20 percent rating most 
nearly approximates the functional limitations of the right 
shoulder, and, accordingly, a rating higher than 20 percent 
is not warranted. Also, the disorder does not appear to have 
changed significantly during this initial rating period so as 
to warrant a staged rating.  See Fenderson v. West, 12 Vet. 
App. 119, 126-127 (1999).  


II.  Entitlement To An Initial Rating Higher Than 10 Percent 
For
 Right Ankle Arthralgia Status Post Multiple Sprains.

The RO has rated the veteran's right ankle disorder under 
38 C.F.R. § 4.71a, Diagnostic Code 5271, which provides that 
a 10 percent disability rating is warranted if there is 
moderate limitation of motion of the ankle.  A 20 percent 
rating is warranted if there is marked limitation of motion.  
Normal ankle dorsiflexion is from 0 to 20 degrees, and normal 
plantar flexion of the ankle is from 0 to 45 degrees.  See 
38 C.F.R. § 4.71, Plate II.  When assigning a disability 
rating based on limitation of range of motion, it is also 
necessary to consider functional loss due to flare-ups, 
fatigability, incoordination, and pain on movements.  See 
38 C.F.R. §§  4.40, 4.45, and DeLuca v. Brown, 8 Vet. App. 
202, 206-7 (1995). 

The report of a disability evaluation examination conducted 
by the VA in June 1998 shows that the veteran complained of 
spraining his ankles on active duty, with mild intermittent 
pain in the ankles bilaterally.  On examination, the ankles 
both had a full range of motion with no ligamentous 
instability or other abnormalities.  The impression was ankle 
arthralgia, status post bilateral sprains.  An X-ray of the 
right ankle taken in connection with the examination was 
interpreted as appearing normal.  

The veteran's treatment records have been obtained, but 
generally do not contain references to his right ankle.  A 
chiropractic treatment record dated in January 1999 shows 
that the veteran complained of having sprained his right 
ankle numerous times.  A private orthopedic record dated in 
July 1999 shows that while being seen primarily for treatment 
of this right shoulder, the veteran reported having 7 to 8 
right ankle sprains per year with minimal provocation.  

During the hearing held in July 1999, the veteran said that 
he had to favor his right ankle by minimizing the amount of 
weight that he put on it.  He reported that he had rolled the 
right ankle many times.  

The report of a disability evaluation examination conducted 
in October 1999 shows that the veteran had a long history of 
multiple ankle sprains and strains.  He had no surgery, but 
said that he had chronic instability.  He said that his ankle 
easily rolled over and he needed to wear boots or some kind 
of supporting mechanism to keep the ankle stable.  He had no 
history of ankle fractures.  On examination of the right 
ankle, there were no obvious signs of trauma and there was no 
edema.  The range of motion was dorsiflexion to 25 degrees, 
plantar flexion to 50 degrees, inversion to 15 degrees, and 
eversion to 20 degrees.  Drawer sign was positive.  He had 
moderate laxity of his lateral tibia-fibula ligament with a 
palpable click with manipulation.  The pertinent assessment 
was status post right ankle strain with moderate laxity of 
the anterior talofibular ligament.  

The report of a joints examination conducted by the VA in May 
2002 shows that the veteran reported a history of injuring 
his ankle playing basketball.  He had rolling of the ankle, 
and it was still unstable.  Two to three times per year he 
had pain and it gave away.  He reported having sprains in 
1999 and again in August 2001.  On examination, the range of 
motion of the right ankle was dorsiflexion to 20 degrees, 
plantar flexion to 50 degrees, inversion to 35 degrees, and 
eversion to 20 degrees.  There was a positive sign for laxity 
of the right ankle.  The pertinent impression was right ankle 
strain.  The examiner indicated that, with regard to the 
right ankle there was 15 percent worsening of symptoms due to 
DeLuca factors.  

The report of an X-ray of the veteran's ankle taken in May 
2002 shows that the impression was very minimal tibiotalar 
productive change; otherwise, negative study.  

After considering all of the evidence of record, the Board 
finds that the veteran's right ankle arthralgia status post 
multiple sprains has resulted in no more than moderate 
limitation of dorsiflexion of the ankle at any time during 
the rating period.  The Board notes that the medical records 
and examination reports demonstrate that the veteran has only 
a small amount of additional limitation due to painful 
motion.  The right ankle sprains have not resulted in any 
fracture with radiographic evidence of malunion, for example, 
which could be rated at 20 percent under Diagnostic Code 5262 
in cases of moderate ankle (or knee) disability.  A 20 
percent rating is also provided under Diagnostic Code 5270 in 
cases of ankylosis or fixation of the ankle in plantar 
flexion or dorsiflexion (between 0 and 10 degrees), but the 
veteran's right ankle is not ankylosed.  Thus, even taking 
into account the veteran's complaints of pain with movement, 
the evidence does not demonstrate marked limitation of motion 
of the ankle or other impairment that would qualify for a 
rating in excess of 10 percent.  Also, the disorder does not 
appear to have changed significantly during this initial 
rating period so as to warrant a staged rating.  See 
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).  
Accordingly, the Board concludes that the criteria for an 
initial disability rating higher than 10 percent for right 
ankle arthralgia status post multiple sprains are not met.  


III.  Entitlement To An Initial Rating Higher Than 10 Percent 
For
 Extension Tendonitis Of The Right Wrist With Arthralgia.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5215, a 10 percent 
rating is warranted for limitation of motion of the wrist 
where dorsiflexion is less than 15 degrees, or where palmar 
flexion is limited in line with the forearm.  Under 
Diagnostic Code 5214, if there is ankylosis of the wrist 
which is favorable in 20 to 30 degrees of dorsiflexion, a 30 
percent rating may be assigned if the major extremity is 
affected, and a 20 percent rating may be assigned if the 
minor extremity is affected.  

Although the veteran has complained of pain that affects his 
wrist function, it is important to note that the veteran is 
rated on the basis of limitation of motion under Diagnostic 
Code 5215.  The veteran has already been assigned the highest 
disability rating available for limitation of motion.  In 
such an instance, where "the appellant is already receiving 
the maximum disability rating" for limitation of motion, 
consideration of the provisions of DeLuca v. Brown, 8 Vet. 
App. 202 (1995) (functional impairment due to pain must be 
equated to loss of motion) is not required.  Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997); see also VAOPGCPREC 36-97 
(Dec. 12, 1997).  Additionally, the Board notes that the 
veteran's claims file does not contain a diagnosis of 
ankylosis.  In the absence of ankylosis, the Board may not 
rate his right wrist disability as ankylosis under Diagnostic 
Code 5214.  Johnston, supra.  The Board further finds that 
the pain and weakness associated with the disorder has not 
resulted in limitation of motion of the wrist to such a 
degree that the function is comparable with an ankylosed 
wrist.  Also, the disorder does not appear to have changed 
significantly during this initial rating period so as to 
warrant a staged rating.  See Fenderson v. West, 12 Vet. 
App. 119, 126-127 (1999).  Consequently, an increased 
schedular rating is not warranted for the veteran's service-
connected right wrist disability under either Diagnostic Code 
5214 or 5215.  


ORDER

1.  An initial disability rating higher than 20 percent for 
post operative adhesive capsulitis of the right (dominant) 
shoulder is denied.

2.  An initial rating higher than 10 percent for right ankle 
arthralgia status post multiple sprains is denied.

3.  An initial rating higher than 10 percent for extension 
tendonitis of the right wrist with arthralgia is denied.


REMAND

As was noted above in the Introduction section, there is a 
question as to whether the issues of service connection for 
ingrown toenails and residuals of a root canal remain on 
appeal.  A remand is required for the purpose of clarifying 
this matter.  If the issues remain on appeal, additional 
action must be taken to adjudicate those claims in accordance 
with the VCAA.  

Regarding the claims for higher ratings for the veteran's 
disorders of the lumbar and cervical spine, the Board notes 
that there has been a change in the rating criteria which 
pertain to disorders of the spine.  The VA has issued revised 
regulations concerning the sections of the rating schedule 
that deal with intervertebral disc syndrome.  67 Fed. Reg. 
54345-54349 (August 22, 2002).   The Board also notes that 
for spine disorders which are not rated under the code for 
intervertebral disc syndrome, there is a new General Rating 
Formula for Diseases and Injuries of the Spine.  68 Fed. 
Reg. 51454-51458 (August 27, 2003).  Where the law or 
regulations change while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-313 (1991).  The Board notes that the RO has 
not yet applied the new criteria, and has not notified the 
veteran of the criteria so as to allow him to present 
arguments as to why a higher rating might be warranted under 
the new criteria.  

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO via the Appeals 
Management Center in Washington DC for the following 
development:

1.  The RO should write to the veteran 
and request that he clarify, in writing, 
whether he wishes to continue to pursue 
his appeals with respect to the claim for 
service connection for ingrown toenails 
and the claim for service connection for 
residuals of a root canal.  

2.  If the veteran responds that he 
wishes to continue his appeal with 
respect to one or both issues, the RO 
must review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 and 
the implementing regulations are fully 
complied with and satisfied.  The 
required notice to the appellant should 
include a statement as to the information 
and evidence necessary to substantiate 
the claims and should indicate which 
portion of any such information or 
evidence is to be provided by the 
claimant and which portion, if any, the 
VA will attempt to obtain on behalf of 
the claimant.

3.  The veteran should be afforded an 
orthopedic examination to determine the 
current severity of his service-connected 
disabilities of the lumbar spine and 
cervical spine.  Any appropriate X-rays 
or other studies should be performed and 
the interpretations should be associated 
with the claims file.  The examiner 
should describe all manifestations of 
current disability due to the service-
connected disorders in detail.  The 
examiner should state the range of motion 
of the veteran's back and spine, in 
degrees, noting the normal range of 
motion.  All findings necessary to 
evaluate the veteran's spine disorders 
under the revised Diagnostic Code 5293 
for rating intervertebral disc syndrome, 
as well as the new General Rating 
Formula for Diseases and Injuries of the 
Spine should be provided.  The examiner 
should identify the limitations on 
activity imposed by the disabling 
conditions, viewed in relation to the 
medical history, and considered from the 
point of view of the veteran working or 
seeking work, with a full description of 
the effects of the disability upon his 
ordinary activity.  An opinion should be 
provided regarding whether pain due to 
the service-connected disability 
significantly limits functional ability 
during flare-ups or with extended use.  
It should be noted whether the objective 
clinical evidence is consistent with the 
severity of the pain and other symptoms 
reported by the veteran.  The examiner 
also should indicate whether the affected 
area exhibits weakened movement, excess 
fatigability, or incoordination that 
could be attributed to the service-
connected disability.  A complete 
rationale should be provided for all 
opinions offered.  The claims file should 
be provided to the examiner prior to the 
examination and it is requested that the 
examiner indicate in the examination 
report if the veteran's medical records 
were reviewed.

3.  Thereafter, the RO should 
readjudicate the appellant's claims.  The 
RO should readjudicate the veteran's 
claim for a higher rating for lumbar and 
cervical spine disorders under the 
revised Diagnostic Code 5293, as well as 
the new General Rating Formula for 
Diseases and Injuries of the Spine.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  In 
particular, the SSOC should contain all 
of the new laws and regulations 
applicable to the veteran's claim such as 
the revised rating criteria, the VCAA, 
and the implementing regulations.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until notified by the RO.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



